 Case 2:20-cv-04543-GRB-AKT Document 1 Filed 09/24/20 Page 1 of 19 PageID #: 1




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiffs

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  PIYA TANJAPATKUL and SIRINTHIP
  LEKHASUWAN, individually and on behalf
  of others similarly situated,
                                                                      COMPLAINT
                                     Plaintiffs,

                   -against-                                 COLLECTIVE ACTION UNDER
                                                                  29 U.S.C. § 216(b)
  CHA LOM THAI INC. (D/B/A CHA LOM
  THAI RESTAURANT) and NAN ZHANG,                                       ECF Case

                                      Defendants.
  -------------------------------------------------------X

         Plaintiffs Piya Tanjapatkul and Sirinthip Lekhasuwan , individually and on behalf of others

 similarly situated (collectively, “Plaintiffs”), by and through their attorneys, Michael Faillace &

 Associates, P.C., upon their knowledge and belief, and as against Cha Lom Thai Inc. (d/b/a Cha

 Lom Thai Restaurant), (“Defendant Corporation”) and Nan Zhang, (“Individual Defendant”),

 (collectively, “Defendants”), allege as follows:

                                           NATURE OF ACTION

       1.       Plaintiffs are former employees of Defendants Cha Lom Thai Inc. (d/b/a Cha Lom

Thai Restaurant) and Nan Zhang.

       2.       Defendants own, operate, or control a Thai Restaurant, located at 33-47 Francis

Lewis Blvd., Flushing, New York, 11358 under the name “Cha Lom Thai Restaurant”.
 Case 2:20-cv-04543-GRB-AKT Document 1 Filed 09/24/20 Page 2 of 19 PageID #: 2




       3.      Upon information and belief, individual Defendant Nan Zhang, serve or served as

owner, manager, principal, or agent of Defendant Corporation and, through this corporate entity,

operates or operated the restaurant as a joint or unified enterprise.

       4.      Plaintiffs were employed as cooks at the restaurant located at 33-47 Francis Lewis

Blvd., Flushing, New York, 11358.

       5.      At all times relevant to this Complaint, Plaintiffs worked for Defendants in excess of

40 hours per week, without appropriate overtime and spread of hours compensation for the hours

that they worked.

       6.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiffs appropriately for any hours worked, either at the straight rate of pay or

for any additional overtime premium.

       7.      Further, Defendants failed to pay Plaintiffs the required “spread of hours” pay for any

day in which they had to work over 10 hours a day.

       8.      Defendants’ conduct extended beyond Plaintiffs to all other similarly situated

employees.

       9.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs and other employees to work in excess of forty (40) hours per week without

providing the overtime compensation required by federal and state law and regulations.

       10.     Plaintiffs now bring this action on behalf of themselves, and other similarly situated

individuals, for unpaid overtime wages pursuant to the Fair Labor Standards Act of 1938, 29 U.S.C.

§ 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq. and 650 et seq. (the

“NYLL”), and the “spread of hours” and overtime wage orders of the New York Commissioner of




                                                   -2-
 Case 2:20-cv-04543-GRB-AKT Document 1 Filed 09/24/20 Page 3 of 19 PageID #: 3




Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein the “Spread of Hours

Wage Order”), including applicable liquidated damages, interest, attorneys’ fees and costs.

        11.         Plaintiffs seek certification of this action as a collective action on behalf of

themselves, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                       JURISDICTION AND VENUE

        12.         This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. §

1367(a).

        13.         Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a Thai Restaurant located in this district. Further, Plaintiffs were employed by Defendants

in this district.

                                                     PARTIES

                                                      Plaintiffs

        14.         Plaintiff Piya Tanjapatkul (“Plaintiff Tanjapatkul” or “Mr. Tanjapatkul”) is an adult

individual residing in Queens County, New York.

        15.         Plaintiff Tanjapatkul was employed by Defendants at Cha Lom Thai Restaurant

from approximately January 17, 2020 until on or about July 31, 2020.

        16.         Plaintiff Sirinthip Lekhasuwan (“Plaintiff Lekhasuwan” or “Ms. Lekhasuwan”) is

an adult individual residing in Queens County, New York.




                                                      -3-
 Case 2:20-cv-04543-GRB-AKT Document 1 Filed 09/24/20 Page 4 of 19 PageID #: 4




       17.     Plaintiff Lekhasuwan was employed by Defendants at Cha Lom Thai Restaurant

from approximately January 17, 2020 until on or about July 31, 2020.

                                            Defendants

       18.     At all relevant times, Defendants owned, operated, or controlled a Thai Restaurant,

located at 33-47 Francis Lewis Blvd., Flushing, New York, 11358 under the name “Cha Lom Thai

Restaurant”.

       19.     Upon information and belief, Cha Lom Thai Inc. (d/b/a Cha Lom Thai Restaurant) is

a domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 33-47 Francis Lewis Blvd.,

Flushing, New York, 11358.

       20.     Defendant Nan Zhang is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Nan Zhang is sued individually in

his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Nan Zhang

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiffs, establishes the schedules of

the employees, maintains employee records, and has the authority to hire and fire employees.

                                  FACTUAL ALLEGATIONS

                              Defendants Constitute Joint Employers

       21.     Defendants operate a Thai Restaurant located in the Flushing section of Queens in

New York City.




                                                -4-
 Case 2:20-cv-04543-GRB-AKT Document 1 Filed 09/24/20 Page 5 of 19 PageID #: 5




       22.     Individual Defendant, Nan Zhang, possesses operational control over Defendant

Corporation, possesses ownership interests in Defendant Corporation, and controls significant

functions of Defendant Corporation.

       23.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       24.     Each Defendant possessed substantial control over Plaintiffs’ (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiffs, and all similarly situated individuals, referred to herein.

       25.     Defendants jointly employed Plaintiffs (and all similarly situated employees) and are

Plaintiffs’ (and all similarly situated employees’) employers within the meaning of 29 U.S.C. 201 et

seq. and the NYLL.

       26.     In the alternative, Defendants constitute a single employer of Plaintiffs and/or

similarly situated individuals.

       27.     Upon information and belief, Individual Defendant Nan Zhang operates Defendant

Corporation as either an alter ego of himself and/or fails to operate Defendant Corporation as an

entity legally separate and apart from himself, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,

             b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,




                                                  -5-
 Case 2:20-cv-04543-GRB-AKT Document 1 Filed 09/24/20 Page 6 of 19 PageID #: 6




                d) operating Defendant Corporation for his own benefit as the sole or majority

                   shareholder,

                e) operating Defendant Corporation for his own benefit and maintaining control over

                   this corporation as a closed Corporation,

                f) intermingling assets and debts of his own with Defendant Corporation,

                g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                   liability as necessary to protect his own interests, and

                h) Other actions evincing a failure to adhere to the corporate form.

          28.    At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiffs, controlled

the terms and conditions of employment, and determined the rate and method of any compensation

in exchange for Plaintiffs’ services.

          29.    During 2020, Defendants, both separately and jointly, had a gross annual volume of

sales of not less than $500,000 (exclusive of excise taxes at the retail level that are separately stated).

          30.    In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                           Individual Plaintiffs

          31.    Plaintiffs are former employees of Defendants who were employed as cooks.

          32.    Plaintiffs seek to represent a class of similarly situated individuals under 29 U.S.C.

216(b).

                                        Plaintiff Piya Tanjapatkul




                                                    -6-
 Case 2:20-cv-04543-GRB-AKT Document 1 Filed 09/24/20 Page 7 of 19 PageID #: 7




        33.    Plaintiff Tanjapatkul was employed by Defendants from approximately January 17,

2020 until on or about July 31, 2020.

        34.    Defendants employed Plaintiff Tanjapatkul as a cook.

        35.    Plaintiff Tanjapatkul regularly handled goods in interstate commerce, such as food

and other supplies produced outside the State of New York.

        36.    Plaintiff Tanjapatkul’s work duties required neither discretion nor independent

judgment.

        37.    Throughout his employment with Defendants, Plaintiff Tanjapatkul regularly worked

in excess of 40 hours per week.

        38.    From approximately January 17, 2020 until on or about March 15, 2020, Plaintiff

Tanjapatkul worked from approximately 11:00 a.m. until on or about 10:00 p.m., 7 days a week

(typically 77 hours per week).

        39.    From approximately March 16, 2020 until on or about July 31, 2020, Plaintiff

Tanjapatkul worked from approximately 11:00 a.m. until on or about 10:00 p.m., Tuesdays through

Sundays (typically 66 hours per week).

        40.    Throughout his employment, Defendants paid Plaintiff Tanjapatkul his wages in a

combination of direct deposit and cash.

        41.    From approximately January 17, 2020 until on or about July 31, 2020, Defendants

paid Plaintiff Tanjapatkul $15.00 per hour.

        42.    From approximately July 20, 2020 until on or about July 31, 2020, Defendants did

not pay Plaintiff Tanjapatkul the cash pay wages for his work.

        43.    Defendants never granted Plaintiff Tanjapatkul any breaks or meal periods of any

kind.



                                                -7-
 Case 2:20-cv-04543-GRB-AKT Document 1 Filed 09/24/20 Page 8 of 19 PageID #: 8




       44.     Plaintiff Tanjapatkul was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       45.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Tanjapatkul regarding overtime and wages under the FLSA and NYLL.

       46.     Defendants did not provide Plaintiff Tanjapatkul an accurate statement of wages, as

required by NYLL 195(3).

      47.      In fact, Defendants adjusted Plaintiff Tanjapatkul’s paystubs so that they reflected

inaccurate wages and hours worked.

      48.      Defendants did not give any notice to Plaintiff Tanjapatkul, in English and in Thai

(Plaintiff Tanjapatkul’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

                                    Plaintiff Sirinthip Lekhasuwan

       49.     Plaintiff Lekhasuwan was employed by Defendants from approximately January 17,

2020 until on or about July 31, 2020.

       50.     Defendants employed Plaintiff Lekhasuwan as a cook.

       51.     Plaintiff Lekhasuwan regularly handled goods in interstate commerce, such as food

and other supplies produced outside the State of New York.

       52.     Plaintiff Lekhasuwan’s work duties required neither discretion nor independent

judgment.

       53.     Throughout her employment with Defendants, Plaintiff Lekhasuwan regularly

worked in excess of 40 hours per week.




                                                  -8-
 Case 2:20-cv-04543-GRB-AKT Document 1 Filed 09/24/20 Page 9 of 19 PageID #: 9




         54.   From approximately January 17, 2020 until on or about March 15, 2020, Plaintiff

Lekhasuwan worked from approximately 11:00 a.m. until on or about 10:00 p.m., 7 days a week

(typically 77 hours per week).

         55.   From approximately March 16, 2020 until on or about July 31, 2020, Plaintiff

Lekhasuwan worked from approximately 11:00 a.m. until on or about 10:00 p.m., Tuesdays through

Sundays (typically 66 hours per week).

         56.   Throughout her employment, Defendants paid Plaintiff Lekhasuwan her wages in a

combination of direct deposit and cash.

         57.   From approximately January 17, 2020 until on or about July 31, 2020, Defendants

paid Plaintiff Lekhasuwan $15.00 per hour.

         58.   From approximately July 20, 2020 until on or about July 31, 2020, Defendants did

not pay Plaintiff Lekhasuwan the cash pay wages for her work.

         59.   Defendants never granted Plaintiff Lekhasuwan any breaks or meal periods of any

kind.

         60.   Plaintiff Lekhasuwan was not required to keep track of her time, nor to her

knowledge, did the Defendants utilize any time tracking device such as punch cards, that accurately

reflected her actual hours worked.

         61.   No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Lekhasuwan regarding overtime and wages under the FLSA and NYLL.

         62.   Defendants did not provide Plaintiff Lekhasuwan an accurate statement of wages, as

required by NYLL 195(3).

        63.    In fact, Defendants adjusted Plaintiff Lekhasuwan’s paystubs so that they reflected

inaccurate wages and hours worked.



                                                -9-
Case 2:20-cv-04543-GRB-AKT Document 1 Filed 09/24/20 Page 10 of 19 PageID #: 10




      64.      Defendants did not give any notice to Plaintiff Lekhasuwan, in English and in Thai

(Plaintiff Lekhasuwan’s primary language), of her rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

                                 Defendants’ General Employment Practices

      65.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs (and all similarly situated employees) to work in excess of 40 hours a week

without paying them appropriate spread of hours pay and overtime compensation as required by

federal and state laws.

      66.      Plaintiffs were victims of Defendants’ common policy and practices which violate

their rights under the FLSA and New York Labor Law by, inter alia, not paying them the wages

they were owed for the hours they worked.

      67.      Defendants    willfully   disregarded      and   purposefully   evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      68.      Defendants paid Plaintiffs their wages in a combination of direct deposits and cash.

      69.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      70.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiffs (and similarly situated individuals) worked, and to

avoid paying Plaintiffs properly for their full hours worked.




                                                 - 10 -
Case 2:20-cv-04543-GRB-AKT Document 1 Filed 09/24/20 Page 11 of 19 PageID #: 11




      71.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      72.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiffs and other similarly situated former workers.

      73.      Defendants failed to provide Plaintiffs and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      74.      Defendants failed to provide Plaintiffs and other employees, at the time of hiring and

on or before February 1 of each subsequent year, a statement in English and the employees’ primary

language, containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the name

of the employer; any “doing business as” names used by the employer; the physical address of the

employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      75.      Plaintiffs bring their FLSA overtime compensation and liquidated damages claims as

a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf of all similarly



                                                  - 11 -
Case 2:20-cv-04543-GRB-AKT Document 1 Filed 09/24/20 Page 12 of 19 PageID #: 12




situated persons (the “FLSA Class members”), i.e., persons who are or were employed by

Defendants or any of them, on or after the date that is three years before the filing of the complaint

in this case (the “FLSA Class Period”).

      76.      At all relevant times, Plaintiffs and other members of the FLSA Class were similarly

situated in that they had substantially similar job requirements and pay provisions, and have been

subject to Defendants’ common practices, policies, programs, procedures, protocols and plans

including willfully failing and refusing to pay them the required overtime pay at a one and one-half

their regular rates for work in excess of forty (40) hours per workweek under the FLSA and willfully

failing to keep records under the FLSA.

      77.      The claims of Plaintiffs stated herein are similar to those of the other employees.

                                   FIRST CAUSE OF ACTION

              VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      78.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

       79.     At all times relevant to this action, Defendants were Plaintiffs’ employers (and

employers of the putative FLSA Class members) within the meaning of the Fair Labor Standards

Act. 29 U.S.C. § 203(d). Defendants had the power to hire and fire Plaintiffs (and the FLSA Class

members), controlled the terms and conditions of employment, and determined the rate and

method of any compensation in exchange for their employment.

       80.     At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

       81.     Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act. 29 U.S.C. § 203 (r-s).




                                                 - 12 -
Case 2:20-cv-04543-GRB-AKT Document 1 Filed 09/24/20 Page 13 of 19 PageID #: 13




      82.      Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiffs (and the

FLSA Class members) overtime compensation at a rate of one and one-half times the regular rate of

pay for each hour worked in excess of forty hours in a work week.

      83.      Defendants’ failure to pay Plaintiffs (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      84.      Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                  SECOND CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      85.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      86.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiffs overtime compensation at rates

of one and one-half times the regular rate of pay for each hour worked in excess of forty hours in a

work week.

      87.      Defendants’ failure to pay Plaintiffs overtime compensation was willful within the

meaning of N.Y. Lab. Law § 663.

      88.      Plaintiffs were damaged in an amount to be determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                       OF THE NEW YORK COMMISSIONER OF LABOR

      89.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.




                                                 - 13 -
Case 2:20-cv-04543-GRB-AKT Document 1 Filed 09/24/20 Page 14 of 19 PageID #: 14




      90.      Defendants failed to pay Plaintiffs one additional hour’s pay at the basic minimum

wage rate before allowances for each day Plaintiffs’ spread of hours exceeded ten hours in violation

of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      91.      Defendants’ failure to pay Plaintiffs an additional hour’s pay for each day Plaintiffs’

spread of hours exceeded ten hours was willful within the meaning of NYLL § 663.

      92.      Plaintiffs were damaged in an amount to be determined at trial.

                                  FOURTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      93.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      94.      Defendants failed to provide Plaintiffs with a written notice, in English , containing:

the rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; allowances, if any, claimed as part of the minimum wage, including tip, meal,

or lodging allowances; the regular pay day designated by the employer; the name of the employer;

any “doing business as" names used by the employer; the physical address of the employer's main

office or principal place of business, and a mailing address if different; and the telephone number of

the employer, as required by NYLL §195(1).

      95.      Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                   FIFTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      96.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.



                                                 - 14 -
Case 2:20-cv-04543-GRB-AKT Document 1 Filed 09/24/20 Page 15 of 19 PageID #: 15




      97.         With each payment of wages, Defendants failed to provide Plaintiffs with an accurate

statement listing each of the following: the dates of work covered by that payment of wages; name

of employee; name of employer; address and phone number of employer; rate or rates of pay and

basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross

wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the regular

hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours worked;

and the number of overtime hours worked, as required by NYLL 195(3).

      98.         Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                        PRAYER FOR RELIEF

            WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

 Defendants by:

            (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

            (b)    Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

            (c)    Declaring that Defendants violated the recordkeeping requirements of, and

 associated rules and regulations under, the FLSA with respect to Plaintiffs’ and the FLSA Class

 members’ compensation, hours, wages, and any deductions or credits taken against wages;

            (d)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

 as to Plaintiffs and the FLSA Class members;



                                                   - 15 -
Case 2:20-cv-04543-GRB-AKT Document 1 Filed 09/24/20 Page 16 of 19 PageID #: 16




        (e)     Awarding Plaintiffs and the FLSA Class members damages for the amount of

 unpaid overtime compensation and damages for any improper deductions or credits taken against

 wages under the FLSA as applicable;

        (f)     Awarding Plaintiffs and the FLSA Class members liquidated damages in an amount

 equal to 100% of their damages for the amount of unpaid overtime compensation, and damages

 for any improper deductions or credits taken against wages under the FLSA as applicable pursuant

 to 29 U.S.C. § 216(b);

        (g)     Declaring that Defendants violated the overtime wage provisions of, and rules and

 orders promulgated under, the NYLL as to Plaintiffs;

        (h)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

 and supporting regulations as to Plaintiffs;

        (i)     Declaring that Defendants violated the notice and recordkeeping requirements of

 the NYLL with respect to Plaintiffs’ compensation, hours, wages and any deductions or credits

 taken against wages;

        (j)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

 hours wage order were willful as to Plaintiffs;

        (k)     Awarding Plaintiffs damages for the amount of unpaid overtime compensation, and

 for any improper deductions or credits taken against wages, as well as awarding spread of hours

 pay under the NYLL as applicable

        (l)     Awarding Plaintiffs damages for Defendants’ violation of the NYLL notice and

 recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

        (m)     Awarding Plaintiffs liquidated damages in an amount equal to one hundred percent

 (100%) of the total amount of overtime compensation and spread of hours pay shown to be owed



                                                   - 16 -
Case 2:20-cv-04543-GRB-AKT Document 1 Filed 09/24/20 Page 17 of 19 PageID #: 17




 pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to NYLL § 198(3);

        (n)     Awarding Plaintiffs and the FLSA Class members pre-judgment and post-judgment

 interest as applicable;

        (o)      Awarding Plaintiffs and the FLSA Class members the expenses incurred in this

 action, including costs and attorneys’ fees;

        (p)     Providing that if any amounts remain unpaid upon the expiration of ninety days

 following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

 is then pending, whichever is later, the total amount of judgment shall automatically increase by

 fifteen percent, as required by NYLL § 198(4); and

        (q)     All such other and further relief as the Court deems just and proper.

                                          JURY DEMAND

         Plaintiffs demand a trial by jury on all issues triable by a jury.

 Dated: New York, New York

        September 24, 2020

                                                          MICHAEL FAILLACE & ASSOCIATES, P.C.

                                                By:              /s/ Michael Faillace
                                                          Michael Faillace [MF-8436]
                                                          60 East 42nd Street, Suite 4510
                                                          New York, New York 10165
                                                          Telephone: (212) 317-1200
                                                          Facsimile: (212) 317-1620
                                                          Attorneys for Plaintiffs




                                                 - 17 -
Case 2:20-cv-04543-GRB-AKT Document 1 Filed 09/24/20 Page 18 of 19 PageID #: 18

                   Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

 60 E 42nd Street, Suite 4510                                                            Telephone: (212) 317-1200
 New York, New York 10165                                                                 Facsimile: (212) 317-1620


 Faillace@employmentcompliance.com



                                                                       August 14, 2020
 BY HAND




 TO:      Clerk of Court,


 I hereby consent to join this lawsuit as a party plaintiff.
 (Yo, por medio de este documento, doy mi consentimiento para formar parte de la
 demanda como uno de los demandantes.)


Name / Nombre:                                 Sirinthip Lekhasuwan

Legal Representative / Abogado:                Michael Faillace & Associates, P.C.

Signature / Firma:

Date / Fecha:                                   14 de agosto de 2020




                           Certified as a minority-owned business in the State of New York
Case 2:20-cv-04543-GRB-AKT Document 1 Filed 09/24/20 Page 19 of 19 PageID #: 19

                Michael Faillace & Associates, P.C.
                                      Employment and Litigation Attorneys


 60 E 42nd Street, Suite 4510                                                             Telephone: (212) 317-1200
New York, New York 10165                                                                  Facsimile: (212) 317-1620
Faillace@employmentcomplieance.com




                                                                              August 14, 2020
 BY ELECTRONIC SIGNATURE




 TO:    Clerk of Court,


 I hereby consent to join this lawsuit as a party plaintiff.
 (Yo, por medio de este documento, doy mi consentimiento para formar parte de la
 demanda como uno de los demandantes.)


Name / Nombre:                                  Piya Tanjapatkul


Legal Representative / Abogado:                 Michael Faillace & Associates, P.C.

Signature / Firma:                               ___________________________________


Date / Fecha:                                            August 14, 2020
                                                                                                ___




                          Certified as a minority-owned business in the State New York                       1
